DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This office action is in reply to the application filed by the applicant on February 19, 2020. Claims 1-20 are pending and have been examined. Claims 1, 13, and 16 have been amended. This action is made final in response to the Applicant Arguments/Remarks received on July 13, 2022. 
Drawings
The drawings were received on July 13, 2022.  These drawings are acceptable. The previous objections to the drawings are withdrawn.
Specification
The specification amendments were received on July 13, 2022. These amendments are acceptable. The previous objections to the specification are withdrawn.
Claim Rejections - 35 USC § 112
The 112(b) rejection of “certain vehicle area” is withdrawn.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 9-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2020/0349850) further in view of Felip Leon et al (US 2019/0051158), further referred to as “Park” and “Felip Leon,” respectively.
Regarding claim 1, Park teaches A platooning controller (see at least Park Para 20: "In this case, the control portion may generate a control signal for positioning the vehicle in an area having a smallest sensing range in the platooning."), comprising: a processor configured to display each of a plurality of vehicles forming a platoon as a predetermined vehicle area… (see at least Park Para 318: "Referring to FIG. 13, the platooning group and the other vehicles pertaining to the platooning group can be output on an image display device 1300 of the leader vehicle 100."), and a storage configured to store information for configuring the screen by the processor to display vehicle state information (see at least Park Para 323: "Further, state information of each of the other vehicles such as a speed, lane information, and position information can also be briefly displayed."). Park does not explicitly teach the vehicle area of each of the plurality of vehicles is displayed as a box type and display vehicle areas of the vehicles on a screen to be partially overlapped with each other. However, Felip Leon teaches a “comparable” device in the similar field of controlling a platoon where it illustrates, in figure 1, rectangles that represent each vehicle that partially overlap each other. Therefore, it would have been obvious to someone skilled in the art before the effective filing date to modify Park with Felip Leon to configure a display for controlling a platoon with overlapping rectangles.

    PNG
    media_image1.png
    904
    648
    media_image1.png
    Greyscale

Felip Leon does not explicitly teach display a vehicle area corresponding to a leading vehicle and vehicle areas corresponding to respective following vehicle as a sequentially stacked structure, wherein the vehicle area of the leading vehicle is located at the top or at the bottom of the vehicle areas in the sequentially stacked structure and is followed by the vehicle areas of the following vehicles. However, Felip does teach the vehicle in the platoon having a sequential order (see at least paragraph 60:“For example, when using a zero based counting system, where the first vehicle is "vehicle 0", a message of Breakup(01234, 3) would cause the platoon 102A-N to split at the fourth vehicle (vehicle 3)”). Felip also teaches designating a lead vehicle by the controller (see at least Felip Leon para 18: “Road controllers are configured to communicate with vehicles at the platoon level. One vehicle in a platoon may be designated the platoon leader and be the main point-of-contact of the road controller”). The use of the letter A to connotate the first object in the order is common in the art, and designating a following vehicle as vehicle A would be counterintuitive. It would have been obvious to someone skilled in the art before the effective filling date to display the stacked structure of Felip Leon in sequence based on the motivation to have the layout organized and the lead vehicle, which is the main point of contact (see at least Felip Leon para 18), easily discernable.
Regarding claim 2, the combination of Park and Felip Leon remains as applied to claim 1. Felip Leon further teaches wherein the processor is configured to perform platooning control… (see at least Felip Leon Para 19: "the road controller may dynamically manage platoons to avoid bottlenecks at intersections, maximize an overall average speed, minimize travel times, or the like, for platoons under the road controller's scope."), but Felip does not explicitly teach perform platooning control based on movement of the vehicle area of the vehicle in a drag and drop technique. However, Park teaches using clicking methods for controlling a platoon (see at least Park Para 320: "Next, when the driver of the leader vehicle 10 selects the icon 1301 through clicking, etc., the another vehicle comes into the platooning,"). While Park does not explicitly teach the drag and drop technique for a vehicle area, Park does teach that a user may click a vehicle icon to initiate joining a platoon. It would have been obvious to someone skilled in the art to substitute the well-known technique of drag and drop with clicking when joining into or departing from a platoon.
Regarding claim 3, the combination of Park and Felip Leon remains as applied to claim 2. Felip Leon further teaches wherein the processor is configured to perform at least one platooning control among joining a platooning line, departing from the platooning line, and adjusting the platooning line (see at least Felip Leon Para 36: "In operation, the vehicle 104 is able to receive messages from a broker, another vehicle, or a road controller to join or split from a platoon,").
Regarding claim 4, the combination of Park and Felip Leon remains as applied to claim 1. Felip Leon further teaches receiving vehicle state information from each vehicle (see at least Felip Leon Para 43: "The vehicle profile data store 308 is used to store information about the individual vehicle state that may be used to obtain the aggregated information used to determine the platoon state, which is used by the road controllers to make decisions."), but Felip Leon does not explicitly teach wherein the processor is configured to display a size of the vehicle area differently based on at least one of a model, a vehicle height, and/or a vehicle weight for each vehicle. However, it would have been obvious to someone skilled in the art before the effective filling date to modify the areas of Felip Leon to represent intrinsic properties of that can affect the platooning state.
Regarding claim 5, the combination of Park and Felip Leon remains as applied to claim 4. Felip Leon does not explicitly teach wherein the processor is configured to display a vertical length of the vehicle area differently based on a height of the vehicle. However, it would have been obvious to someone skilled in the art before the effective filling date to include vehicle height based on the motivation to ensure the convoy fits under overpasses and reduce air drag to increase fuel efficiency.	
Regarding claim 6, the combination of Park and Felip Leon remains as applied to claim 1. Felip Leon further teaches designating a platoon leader (see at least Felip Leon Para 18: "One vehicle in a platoon may be designated the platoon leader and be the main point-of-contact of the road controller."), but Felip Leon does not explicitly teach wherein the processor is configured to separately display at least one or more of shapes, colors, and borders of vehicle areas of a host vehicle and another vehicle among platooning vehicles. It would have been obvious to someone skilled in the art before the effective filing date to mark the leader or other vehicles with shapes, colors, or borders for ease of identification.
Regarding claim 9, the combination of Park and Felip Leon remains as applied as applied to claim 2. The combination of Felip Leon and Park discloses the claimed invention except for blinking while the platoon is rearranging. It would have been an obvious matter of design choice to make the vehicle area blink , since applicant has not disclosed that solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with a spinning wheel, an LED indicator, or other methods of showing operation known in the art.
Regarding claim 10, the combination of Park and Felip Leon remains as applied to claim 2. Park further teaches wherein the processor is configured to perform the platooning control to request a leading vehicle to form a platoon, receive approval to the request (see at least Park Para 326: "The driver of the another vehicle can select a platooning group to join through clicking, etc., and can receive a joining approval message from the leader vehicle 100 of the corresponding platooning group."), and move the vehicle area of the host vehicle to a location matched to an order in the platooning line… (see at least Park Para 328: "As an embodiment, guide information guiding position movement received from the leader vehicle 100 can be output on the image display device 1400 of the another vehicle. In detail, an arrow showing a movement direction may be displayed and the another vehicle can driven manually or autonomously in the movement direction."). Park does not explicitly teach when a vehicle area of a host vehicle is dragged and dropped to be moved to a location partially overlapped with a vehicle area of the platooning line or to be moved less than or equal to a predefined distance from the vehicle area of the platooning line, but Park does teach selecting platooning actions through clicking methods (see at least Park Para 320: "Next, when the driver of the leader vehicle 10 selects the icon 1301 through clicking, etc., the another vehicle comes into the platooning,"). Moving the area to be partially overlapped or less than or equal to a distance from the group are well known techniques of the drag and drop method. It would have been obvious to someone skilled in the art to apply the known technique of the drag and drop method to a user interface for controlling a platoon based on the motivation to make the interface easily understandable.
Regarding claim 11, the combination of Park and Felip Leon remains as applied to claim 2. Park further teaches wherein the processor is configured to perform platoon departure control,… (see at least Park Para 330: "Referring to FIG. 15, when a vehicle wants to come out of the platooning, the driver of the vehicle gives predetermined input, thereby being able to output selectable menus on the image display device 1400 of the vehicle."), but Park does not explicitly disclose the drag and drop method as a predetermined input. However, it would have been obvious to someone skilled in the art to apply the known technique of the drag and drop method to remove the vehicles from the platoon.
Regarding claim 12, the combination of Park and Felip Leon remains as applied to claim 2. Park further teaches wherein the processor is configured to request a vehicle of a moved vehicle area to move a location in a platooning line (see at least Park Para 322: "an instruction message saying move to corresponding positions can be transmitted to each of the other vehicles."), when one of the vehicle areas of the vehicles is dragged and dropped to be moved to another location in the platooning line (see at least Park Para 322: "When the driver of the leader vehicle 100 selects a calculated platooning type (arrangement pattern, positions of other vehicles, etc.) through clicking, etc.,"). Park does not explicitly teach requesting a following vehicle to adjust its platooning interval and receiving an approval from it. However, Park does teach changing the positioning of vehicles (see at least Park Para 322: "When the driver of the leader vehicle 100 selects a calculated platooning type (arrangement pattern, positions of other vehicles, etc.) through clicking, etc.,") and approving vehicles joining the platoon (see at least Park Para 326: "The driver of the another vehicle can select a platooning group to join through clicking, etc., and can receive a joining approval message from the leader vehicle 100 of the corresponding platooning group."). It would have been obvious to someone skilled in the art before the effective filling date to include approval from the following vehicle in a democratic hierarchy.
Regarding claim 13, Park teaches A vehicle system, comprising: the platooning controller of claim 1 (see the mapping for claim 1) and a display configured to display the screen (see at least Park Para 102: "The display portion 251 can display graphic objects corresponding to various items of information"). 
Regarding claim 14, the combination of Park and Felip Leon remains as applied to claim 13. Park further teaches wherein the display is driven in a touch screen mode (see at least Park Para 104: "The display portion 251 forms a mutual layer structure with the touch input portion 213 or is integrally formed with the touch input portion 213, thereby being able to implement a touch screen.").
Regarding claim 15, the combination of Park and Felip Leon remains as applied to claim 13. Park further teaches a communication device configured to perform communication between vehicles in a platooning line and share platooning information (see at least Park Para 159: "The communication device 400 is a device for performing communication with an external device. Here, the external device may be another vehicle, a mobile terminal, or a server."). 
Regarding claim 16, Park teaches A platooning control method: configuring, by a processor, each of a plurality of vehicles forming a platoon as a predetermined vehicle area on a platooning control screen (see at least Park Para 318: "Referring to FIG. 13, the platooning group and the other vehicles pertaining to the platooning group can be output on an image display device 1300 of the leader vehicle 100.") and storing by a storage information for configuring the screen by the processor to display vehicle state information (see at least Park Para 323: "Further, state information of each of the other vehicles such as a speed, lane information, and position information can also be briefly displayed."). Park does not explicitly teach the vehicle area of each of the plurality of vehicles is displayed as a box type and displaying, by the processor, vehicle areas of the vehicles to be partially overlapped with each other to configure a screen, However, Felip Leon teaches a “comparable” device in the similar field of controlling a platoon where it illustrates, in figure 1, rectangles that represent each vehicle that partially overlap each other. Therefore, it would have been obvious to someone skilled in the art before the effective filing date to modify Park with Felip Leon to configure a display for controlling a platoon with overlapping rectangles. Felip Leon does not explicitly teach display a vehicle area corresponding to a leading vehicle and vehicle areas corresponding to respective following vehicle as a sequentially stacked structure, wherein the vehicle area of the leading vehicle is located at the top or at the bottom of the vehicle areas in the sequentially stacked structure and is followed by the vehicle areas of the following vehicles. However, Felip does teach the vehicle in the platoon having a sequential order (see at least paragraph 60:“For example, when using a zero based counting system, where the first vehicle is "vehicle 0", a message of Breakup(01234, 3) would cause the platoon 102A-N to split at the fourth vehicle (vehicle 3)”). Felip also teaches designating a lead vehicle by the controller (see at least Felip Leon para 18: “Road controllers are configured to communicate with vehicles at the platoon level. One vehicle in a platoon may be designated the platoon leader and be the main point-of-contact of the road controller”). The use of the letter A to connotate the first object in the order is common in the art, and designating a following vehicle as vehicle A would be counterintuitive. It would have been obvious to someone skilled in the art before the effective filling date to display the stacked structure of Felip Leon in sequence based on the motivation to have the layout organized and the lead vehicle, which is the main point of contact (see at least Felip Leon para 18), easily discernable.
Regarding claim 17, the combination of Park and Felip Leon remains as applied to claim 16. Felip Leon further teaches performing, by the processor, platooning control (see at least Felip Leon Para 19: "the road controller may dynamically manage platoons to avoid bottlenecks at intersections, maximize an overall average speed, minimize travel times, or the like, for platoons under the road controller's scope."), but Felip Leon does not explicitly teach based on movement of the vehicle area of the vehicle in a drag and drop technique. However Park teaches performing platoon control through clicking methods (see at least Park Para 320: "Next, when the driver of the leader vehicle 10 selects the icon 1301 through clicking, etc., the another vehicle comes into the platooning,"). It would have been obvious to someone skilled in the art to substitute the well-known technique of drag and drop with clicking when joining into or departing from a platoon.
Regarding claim 19, the combination of Park and Felip Leon remains as applied to claim 16. Park further teaches performing, by the processor, the platooning control to request a leading vehicle to form a platoon, receive approval to the request (see at least Park Para 326: "The driver of the another vehicle can select a platooning group to join through clicking, etc., and can receive a joining approval message from the leader vehicle 100 of the corresponding platooning group."), move the vehicle area of the host vehicle to a location matched to an order in the platooning line (see at least Park Para 328: "As an embodiment, guide information guiding position movement received from the leader vehicle 100 can be output on the image display device 1400 of the another vehicle. In detail, an arrow showing a movement direction may be displayed and the another vehicle can driven manually or autonomously in the movement direction."). Park does not explicitly teach when a vehicle area of a host vehicle is dragged and dropped to be moved to a location partially overlapped with a vehicle area of the platooning line or to be moved less than or equal to a predefined distance from the vehicle area of the platooning line, but Park does teach selecting platooning actions through clicking methods (see at least Park Para 320: "Next, when the driver of the leader vehicle 10 selects the icon 1301 through clicking, etc., the another vehicle comes into the platooning,"). Moving the area to be partially overlapped or less than or equal to a distance from the group are well known techniques of the drag and drop method. It would have been obvious to someone skilled in the art to apply the known technique of the drag and drop method to a user interface for controlling a platoon based on the motivation to make the interface easily understandable.
Regarding claim 20, the combination of Park and Felip Leon remains as applied to claim 17. Park further teaches performing, by the processor, platoon departure control (see at least Park Para 330: "Referring to FIG. 15, when a vehicle wants to come out of the platooning, the driver of the vehicle gives predetermined input, thereby being able to output selectable menus on the image display device 1400 of the vehicle."). . Park does not explicitly disclose when a vehicle area of a host vehicle is dragged and dropped to be moved greater than a predefined distance from a vehicle area of a platooning line as a predetermined input. However, it would have been obvious to someone skilled in the art to apply the known technique of the drag and drop method to remove the vehicles from the platoon.
Claims 7, 8, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Park further in view of Felip Leon further in view of Cho et al. (EP 2,040,154), further referred to as “Cho”.
Regarding claim 7, the combination of Park and Felip Leon remains as applied to claim 1. Felip Leon further teaches display vehicle state information on the expanded vehicle area (see at least Felip Leon Para 43: "The vehicle profile data store 308 is used to store information about the individual vehicle state that may be used to obtain the aggregated information used to determine the platoon state, which is used by the road controllers to make decisions but Felip Leon does not explicitly teach expanding the vehicle area when selected. However Cho teaches in the field of managing icons wherein the processor is configured to expand a selected vehicle area, when one of the vehicle areas of the vehicles is selected (see at least Cho Para 83: "Referring to FIG. 6, reference numeral 350 indicates a state before a thumbnail image is selected and reference numeral 360 indicates a state where a thumbs nail image is selected. At a lower end of the selected thumbnail image 360, a date 361 in which an image is generated and an option icon 363 for selecting a quick menu are displayed."). It would have been obvious to someone skilled in the art to modify the combination of Park and Felip Leon with Cho to include expanded areas showing vehicle state information based on the motivation to differentiate the vehicles. 
Regarding claim 8, the combination of Park, Felip Leon, and Cho remains as applied to claim 7. Felip Leon further teaches wherein the vehicle state information includes at least one or more of a model, a destination, a payload, a payload weight, a vehicle height, information indicating whether a spoiler is mounted, and a total driving distance during platooning (see at least Felip Leon Para 43: "Data in the vehicle profile data store 308 may include vehicle weight and acceleration limits, for example. It may also include other useful information like wheel size, number of passengers, or cargo weight.").
Regarding claim 18, the combination of Park and Felip Leon remains as applied to claim 16. Felip Leon further teaches configuring, by the processor, the screen to display vehicle state information… (see at least Felip Leon Para 43: "The vehicle profile data store 308 is used to store information about the individual vehicle state that may be used to obtain the aggregated information used to determine the platoon state, which is used by the road controllers to make decisions."). The combination of Park and Felip Leon does not explicitly teach expanding, by the processor, a selected vehicle area, when one of the vehicle areas of the vehicles is selected. However Cho teaches in the field of managing icons, showing additional information when selected (see at least Cho Para 83: "Referring to FIG. 6, reference numeral 350 indicates a state before a thumbnail image is selected and reference numeral 360 indicates a state where a thumbs nail image is selected. At a lower end of the selected thumbnail image 360, a date 361 in which an image is generated and an option icon 363 for selecting a quick menu are displayed."). It would have been obvious to someone skilled in the art to modify Park and Felip Leon with Cho to include expanded areas showing vehicle state information based on the motivation to differentiate the vehicles.
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive. 
First, the applicant argues one skilled in the art would fail to arrive at "display vehicle areas of the vehicles on a screen to be partially overlapped with each other," as recited in claim 1 based upon Park and Felip Leon. The examiner disagrees. Felip Leon discloses in para 96 “a computer system 900, within which a set or sequence of instructions may be executed to cause the machine to perform any one of the methodologies discussed herein, according to an embodiment” which includes a video display unit 910. Thus teaching a display unit for platoon control. Further, Felip Leon illustrates in FIG. 1, a block diagram illustrating a system for managing vehicle platoons, according to an embodiment. As Felip Leon does not describe nor illustrate any other way to organize the vehicles in a platoon, one skilled in the art before the effective filing date would have arrived at figure 1 as a method of displaying platooning information.  
Second, the applicant argues Felip Leon fails to teach or suggest "display a vehicle area corresponding to a leading vehicle and vehicle areas corresponding to respective following vehicles as a sequentially stacked structure, wherein the vehicle area of the leading vehicle is located at the top or at the bottom of the vehicle areas in the sequentially stacked structure and is followed by the vehicle areas of the following vehicles," as recited in claim 1. The examiner disagrees. Using the letter A to connotate the first object in the order is common in the art, and designating a following vehicle as vehicle A would be counterintuitive. It would have been obvious to someone skilled in the art before the effective filling date to display the stacked structure of Felip Leon in sequence based on the motivation to have the layout organized and the lead vehicle, which is the main point of contact (see at least Felip Leon para 18), easily discernable.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hiroma et al. (US 2016/0267796) teaches a convoy travel control apparatus that has icons, shapes, and colors representing the vehicles in the convoy on a touchscreen. Switkes et al. (US 2020/0135033) teaches a user display for managing a platoon, including a symbol with a number in it representing the amount of vehicles in the convoy at the area.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER SWIDLER whose telephone number is (571)272-3913. The examiner can normally be reached Monday- Thursday 8 - 5 pm EST and Friday 8 - 12 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571)272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






	/T.S./     Examiner, Art Unit 3663    

/ANGELA Y ORTIZ/Supervisory Patent Examiner, Art Unit 3663